Title: To Benjamin Franklin from John Laurens, [before 13 May 1781]
From: Laurens, John
To: Franklin, Benjamin


[before May 13, 1781]
I send your Excellency the Estimate of the Board of War with the prices— Your note to Mr de La Rouerie was dispatched immediately— As sunday is the day which the Count de Vergennes has appointed for my taking leave, I shall be deprived of the pleasure of dining with Your Excellency—but shall endeavour to pay you my respects as frequently as possible in the mean time— being with the most perfect veneration and attachment Your Excellencys most obedt Servt.
John Laurens.
 
Notation: Laurens John.
